DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on October 7, 2022 is acknowledged.  The traversal is on the ground(s) that the art relied upon to teach the special technical feature do not show the feature.  This is not found persuasive because the claim does not require that the shock deactivation element is configured to both prevent movement and prevent transmission of a shock force but rather one or the other.  In Kovelman the spring prevents transmission of a shock force as it dampens the hydraulic loads applied to the drive.  In Fourt the safety arm prevents movement of the button.  Dependent claim 17 recites features which are specific to an embodiment and not to a shared special technical feature.  Further, as noted in the restriction each embodiment has unique special technical features.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20, 25-28, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 7, 2022.
Drawings
The drawings are objected to because Fig. 13 includes reference number 584 which appears incorrect as the other reference numbers are 600s.  Fig. 14 appears to be missing a reference number associated with the line between 699 and 676.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 34 recites “an axial supporting member” it is not clear if this refers to the axially elongated member, the support element, or a third additional element.  Based on the specification (Pg. 27 lines 13-15) it appears this would be the same as the axially elongated element and is interpreted as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 30, 31, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fourt et al. (US 2015/0246181 A1).
With regard to claim 16, Fourt et al. teach a button assembly for a drug delivery device, the button assembly comprising: a) a plate-like button body forming a touch surface and an axially elongated member connected to the plate-like button body for energy transmission to a driven element of the drug delivery device (Figs. 2 and 3a, button 25, touch surface 35, elongated member 52, [0042], [0043]), or b) a sleeve-like button body forming a touch surface and an end section that facilitates energy transmission to the driven element of the drug delivery device, and a support element, wherein the plate-like button body or the sleeve-like button body is movable in a longitudinal direction relative to the support element against a tension of a first resilient member retained by the support element and the plate-like button body or the sleeve- like button body (Figs. 1 and 2 support 26 and 22, first resilient member 155, [0055]), wherein the plate-like button body and/or the axially elongated member or the sleeve-like button body comprises a shock deactivation mechanism configured to prevent movement of the plate-like button body (Fig. 2 members 72, [0044]) or the sleeve-like button body relative to the support element or configured to prevent transmission of a shock force to the driven element of the drug delivery device caused by the shock force acting at the plate-like button body or at the sleeve-like button body, wherein the shock force comprises at least one of a force component running transversal to the longitudinal direction of the button assembly and a force component running opposite to gravity.
With regard to claim 30, Fourt et al. teach a drug delivery device comprising: a body (Fig. 1 member 22); a button assembly secured to the body, the button assembly comprising: a) a plate-like button body forming a touch surface and an axially elongated member connected to the plate-like button body for energy transmission to a driven element of the drug delivery device (Figs. 2 and 3a, button 25, touch surface 35, elongated member 52, [0042], [0043]), or b) a sleeve-like button body forming a touch surface and an end section that facilitates energy transmission to the driven element of the drug delivery device, and a support element, wherein the plate-like button body or the sleeve-like button body is movable in a longitudinal direction relative to the support element against a tension of a first resilient member retained by the support element and the plate-like button body (Figs. 1 and 2 support 26, first resilient member 155, [0055]) or the sleeve-like button body, wherein the plate-like button body and/or the axially elongated member or the sleeve-like button body comprises a shock deactivation mechanism configured to prevent movement of the plate-like button body (Fig. 2 members 72, [0044]) or the sleeve-like button body relative to the support element or configured to prevent transmission of a shock force to the driven element of the drug delivery device caused by the shock force acting at the plate-like button body or at the sleeve- like button body, wherein the shock force comprises at least one of a force component running transversal to the longitudinal direction of the button assembly and a force component running opposite to gravity.
With regard to claim 31, the button is taken as part of the drive mechanism as it actuates the plunger ([0055]).
With regard to claim 35, see Fig. 2 member 132 ([0051], [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourt et al. (US 2015/0246181 A1) as applied to claims 16 and 30 above, and further in view of Fenster et al. (US 2015/0258284 A1).
With regard to claims 17 and 32, Fourt et al. teach a device substantially as claimed.  Fourt et al. do not disclose the button body to comprise a material composite with at least one first material and at least one second material different from the first material and having a higher elasticity than the first material and at least partially forming a side surface of the button.  However, Fenster et al. teach a plate-like button for an injection device made of two different materials, the second with a higher elasticity which is beneficial to aid the user in gripping the device and has improved ergonomic function (Fig. 9A, second material 436, [0127], [0125] discloses the softer material is placed over the harder surface, abstract, [0007]).  It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to use an adaptive button 430 with the autoinjector of Fourt et al. as Fenster et al. teach this provides better ergonomic properties and gripping.  As combined this would be attached over the injection device of Fourt et al. to actuate 25.  Member 430 is included as part of the plate-like button and provides a touch surface an axially elongated member (see equivalent portion indicated as 342 in Fig. 8C which provides an axially elongated member).  See Figs. 8 and 9 of Fenster et al. showing how the button is incorporated with an existing autoinjector ([0123], [0124], [0127]).

Claim(s) 21-24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenster et al. (US 2015/0258284 A1) in view of Baran et al. (US 2015/0018770).
With regard to claims 21 and 23, Fenster et al. teach a button for a drug delivery device, the button comprising: a plate-like button body (Fig. 9A member 430) forming a touch surface (Fig. 9A member 432), wherein the plate-like button body is adapted to be coupled by an axial supporting member (Fig. 9A, member identified as 342 in Fig. 8C, [0123], [0127]) to be movable in a longitudinal direction of the drug delivery device ([0123], [0127]), wherein the plate-like button body comprises a material composite with at least one first material component consisting of a first material and at least one second material component consisting of a second material different from the first material, wherein the at least one first material component and the at least one second material component are coupled via at least one coupling plane that is slanted or perpendicular to the longitudinal direction ([0123], [0125], [0127], the button is formed of a harder material coated by a softer gel material along the outer surface which includes a plane slanted or perpendicular to the longitudinal direction between the touch surface and the axial supporting member).  Fenster et al. do not disclose a noise-generating interface.  However, Baran et al. teach providing a click when an injector is triggered to notify the user of the actuation ([0110]).  It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to couple the axial supporting member to a noise-generating interface in Fenster et al. as Baran et al. teach it is beneficial to provide a click sound upon injection to provide feedback to the user which enhances safety by alerting the user of injection.
With regard to claim 22, the second material is a soft gel while the first material is plastic, metal, hard rubber, or fiberglass ([0125]) which would have a higher strength and lower viscosity than the second material.
With regard to claims 24 and 29, the axial supporting member is indicated as 342 in Fig. 8C which extends in the longitudinal direction.  Fenster discloses the button is made of the first material which may be plastic, metal, hard rubber, or fiberglass but doesn’t explicitly list all components of the button which are made of the first material.  It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to make the mounting arrangement o the button out of the material listed for the button as this would provide the necessary rigidity to allow the button to actuate the autoinjector and one of ordinary skill would reasonably select from the listed materials.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourt et al. (US 2015/0246181 A1) as applied to claim 30 above, and further in view of Baran et al. (US 2015/0018770) and Fenster et al. (US 2015/0258284 A1).
With regard to claim 34, Fourt et al. teach a device substantially as claimed.  Fourt et al. do not disclose a noise-generating interface.  However, Baran et al. teach providing a click when an injector is triggered to notify the user of the actuation ([0110]).  It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to couple the axial supporting member to a noise-generating interface in Fourt et al. as Baran et al. teach it is beneficial to provide a click sound upon injection to provide feedback to the user which enhances safety by alerting the user of injection.  Fourt et al. do not disclose the button body to comprise a material composite with at least one first material and at least one second material different from the first material and where the materials are coupled via a coupling plane that is slanted or perpendicular to the longitudinal direction.  However, Fenster et al. teach a plate-like button for an injection device made of two different materials, the second with a higher elasticity which is beneficial to aid the user in gripping the device and has improved ergonomic function (Fig. 9A, second material 436, [0127], [0125] discloses the softer material is placed over the harder surface along a plane that is slanted or perpendicular to the longitudinal direction, abstract, [0007]).  It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to use an adaptive button 430 with the autoinjector of Fourt et al. as Fenster et al. teach this provides better ergonomic properties and gripping.  As combined this would be attached over the injection device of Fourt et al. to actuate 25.  Member 430 is included as part of the plate-like button and provides a touch surface an axially elongated member (see equivalent portion indicated as 342 in Fig. 8C which provides an axially elongated member).  See Figs. 8 and 9 of Fenster et al. showing how the button is incorporated with an existing autoinjector ([0123], [0124], [0127]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harrison et al. (US 2011/0270161 A1) which discloses a button which has a first and second material to prevent movement (Figs. 1 button 114, second material 132, abstract, [0036], [0037], [0039]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783